UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7200



JAME' ABDULLAH KHALIQ,

                                            Plaintiff - Appellant,

          versus

PERCY JONES, Sergeant; FRANK MOSES, Correc-
tional Officer; ANTHONY BROWN, Correctional
Officer,

                                           Defendants - Appellees.



                            No. 95-7201


JAME' ABDULLAH KHALIQ,

                                            Plaintiff - Appellant,
          versus


GERALDINE MIRO, Warden; MARY MILLER, Lieuten-
ant; D. K. WASHINGTON, Lieutenant; V. MOLE,
Sergeant; JAMES BROOKER, Correctional Officer;
COLVIN MANER, Correctional Officer; DWAYNE
WASHINGTON, Correctional Officer; E. JENKINS,
Correctional Officer; TODD JONES, Correctional
Officer; LIEUTENANT BEST; S. ALDRISH, Correc-
tional Officer,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-94-2857-2-17AJ, CA-95-96-2-17AJ)


Submitted:    January 18, 1996                Decided:    February 1, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Jame' Abdullah Khaliq, Appellant Pro Se. John Gregg McMaster, Jr.,
TOMPKINS & MCMASTER, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:
          Appellant   appeals    from   the    district    court's   orders

denying relief on his 42 U.S.C. § 1983 (1988) complaints. We have

reviewed the records and the district court's opinions accepting

the magistrate judge's recommendations and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Khaliq v. Jones, No. CA-94-2857-2-17AJ; Khaliq v. Miro,

No. CA-95-96-2-17AJ (D.S.C. June 29, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED

                                   2